DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-12 in the reply filed on 1/5/22 is acknowledged.  The traversal is on the ground(s) that there is no serious burden among different groups of invention. This is not found persuasive because,
The invention groups require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one invention group would not likely be applicable to another.
Further the question as to whether or not inventions overlap in scope is not whether the groups share some limitations.  In fact, if such were the case, no restriction between groups with a linking or generic claim would ever be proper.  Clearly, such an interpretation would not be consistent with restriction practice or double patenting practice as a whole.  Rather, related inventions in the same statutory class are considered mutually exclusive, or not overlapping in scope, if a first invention would not infringe a second invention, and the second invention would not infringe the first invention.
The requirement is still deemed proper and is therefore made FINAL.
EXAMINER’S AMENDMENT
(1) An examiner's amendment to the record appears below. Examiner notes the change in the title is not to limit or define the scope of the claimed invention, but to facilitate future search of prior art. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment. MPEP606.01. While a change in the title may be commented on by the patent owner, the final decision as to the change is that of the examiner, and the examiner’s decision is not subject to review. MPEP2660.02.

The application has been amended as follows:
In the title (where applicable, “+” represents a lens of positive refractive power, “-” represents a lens of negative refractive power, and “0” represents a lens of zero refractive power): 
	PHOTOGRAPHING LENS SYSTEM, IMAGING APPARATUS AND ELECTRONIC DEVICE INCLUDING SEVEN LENSES OF --+--+- OR --+-++-  REFRACTIVE POWERS.
 
(2) An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Tim Tingkang Xia on 1/25/22. 
The application has been amended as follows:

	1. (currently amended) A photographing lens system, substantially consisting of seven lens elements, in order from an object side to an image side: a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element, a sixth lens element and a seventh lens element; 
wherein each of the seven lens elements has an object-side surface facing toward the object side and an image-side surface facing toward the image side, the first lens element has negative refractive power, the second lens element has negative refractive power, the fourth lens element has an image-side surface being concave in a paraxial region thereof, the seventh lens element has an image-side surface being concave in a paraxial region thereof and at least one inflection point in an off-axis region thereof, an axial distance between the object-side surface of the first lens element and an image surface is TL, a focal length of the photographing lens system is f, a maximal image height of the photographing lens system is ImgH, a curvature radius of the image-side surface of the fourth lens element is R8, a sum of axial distances between each of adjacent lens elements of the photographing lens system is ΣAT, a sum of central thicknesses of the seven lens elements is ΣCT, and the following conditions are satisfied: 
0.80<TL/f<3.60;
1.0<TL/ImgH<2.10;
0.30<f/R8<8.0; and
0.10<ΣAT/ΣCT<0.83. 



Allowable Subject Matter
Claim(s) 1-12 is/are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art found is Hsieh (US 20190101728)

    PNG
    media_image1.png
    464
    453
    media_image1.png
    Greyscale

Hsieh teaches a photographing lens system, comprising seven lens elements, in order from an object side to an image side: a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element, a sixth lens element and a seventh lens element (Figs. 14-16, not including 370); 
wherein each of the seven lens elements has an object-side surface facing toward the object side and an image-side surface facing toward the image side, the first lens element has negative refractive power, the second lens element has negative refractive power, the fourth lens element has an image-side surface being concave in a paraxial region thereof, the seventh lens element has an image-side surface being concave in a paraxial region thereof and at least one inflection point in an off-axis region thereof, an axial distance between the object-side surface of the first lens element and 
0.80<TL/f<3.60 (6.874/3.373);
1.0<TL/ImgH<2.10 (6.874/3.551);
0.30<f/R8<8.0 (3.373/2.498); and
0.10<ΣAT/ΣCT<0.83 (as seen in Fig. 14).  

However the prior art of record neither anticipates nor renders obvious all the limitations of claim 1 for a photographing lens system including “a photographing lens system, substantially consisting of seven lens elements” (Hsieh teaches 8 lenses system), along with the other claimed limitations of claim 1.
The other claim(s) is/are allowed for its/their claim dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234